Citation Nr: 0120734	
Decision Date: 08/14/01    Archive Date: 08/16/01

DOCKET NO.  92-23 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disease.

2.  Entitlement to the assignment of a higher disability 
evaluation for sinusitis currently evaluated as 10 percent 
disabling.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The appellant had active service from August 1962 to August 
1964 and September 1964 to August 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Nashville, Tennessee, Regional Office 
(RO).  

The Board remanded the case in June 1993 and January 1997.  


FINDINGS OF FACT

1.  The veteran's currently diagnosed cardiovascular disorder 
is not shown to be related to active duty.

2.  The competent medical evidence, prior to October 7, 1996, 
showed that the veteran's sinusitis was manifested by mild or 
occasional symptoms.  

3.  The "new" rating criteria for evaluation of sinusitis 
(effective October 7, 1996) is more beneficial to the veteran 
than the "old" criteria (which was in effect prior to October 
7, 1996).  

4.  The competent medical evidence, since October 7, 1996, 
shows that the veteran's sinusitis has been manifested by 
more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge.  


CONCLUSIONS OF LAW

1.  A cardiovascular disorder was not incurred as a result of 
active military service.  38 U.S.C.A. § 1110, 1131, 5107 
(West 1991); 38 C.F.R. § 3.303. (2000).

2.  The criteria for a compensable disability rating for 
sinusitis, prior to October 7, 1996, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.97 Part 
4, Diagnostic Code 6513 (prior to October 7, 1996).  

3.  The criteria for a disability rating of 30 percent, and 
no higher, for sinusitis since October 7, 1996, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.97 
Part 4, Diagnostic Code 6513, as amended at 61 Fed. Reg. 
46720 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (Pub. L. No. 106 475, 114 Stat. 2096 
(2000) was enacted, which provides new statutory requirements 
regarding notice to a veteran and his representative and 
specified duties to assist veterans in the development of 
their claims.  Upon careful review of the claims folder the 
Board finds that all required notice and development action 
specified in this new statute have been complied with during 
the pendency of the current appeal.  Specifically, the Board 
finds that the statement of the case and supplemental 
statement of the case, provided to both the veteran and his 
representative, specifically satisfy the requirement at 
§ 5103 of the new statute and that they clearly notify the 
veteran and his representative of the evidence necessary to 
substantiate his claim; specifically, the need for competent 
clinical evidence relating current cardiovascular disability 
to an incident, injury, or disease of active service.  
Additionally the Board finds that the duties to assist 
provided under the new statute at § 5103(a) have also been 
fulfilled and that all evidence and records identified by the 
veteran as plausibly relevant to his pending claim have been 
collected for review.  An independent medical opinion and VA 
examinations were provided which includes a competent opinion 
regarding the etiology of the veteran's cardiovascular 
disability.  

In regard to the claim for the assignment of a higher 
disability evaluation, the Board notes that at the May 1995 
VA examination the veteran reported that he received benefits 
from the Social Security Administration (SSA).  The Board 
notes that the United States Court of Veterans Appeals (now 
the United States Court of Appeals for Veterans Claims, 
hereinafter the Court)  has held that the VA has a duty to 
assist in gathering social security records when put on 
notice that the veteran is receiving social security 
benefits."  Clarkson v. Brown, 4 Vet. App. 565, 567-68 
(1993).  However, the Board has taken into consideration 
several factors including the amount of time that the 
veteran's case has been on appeal.  Further, the veteran 
reported that his SSA benefits were based on his nonservice 
connected back disability and is not at issue at this time.  
Furthermore, the RO advised the veteran of the evidence 
necessary to complete his claim, and there does not appear to 
be any pertinent medical evidence regarding his claim for the 
assignment of a higher disability evaluation that is not of 
record or requested by the RO.  Consequently, the Board sees 
no prejudice to the veteran in considering the issue of 
entitlement to the assignment of a higher disability 
evaluation.  The VA has accorded the veteran several 
examinations in relation to his claim and he has not 
indicated that the disability has increased in severity since 
the last examination.  Thus, the Board finds that VA has 
fulfilled its duty to assist the veteran in developing the 
facts pertinent to his claims.  No further assistance 
necessary to comply with the requirements of this new 
legislation or any other applicable rules or regulations 
regarding the development of the pending claims.  

Service connection for a cardiovascular disability

The veteran contends that he developed a cardiovascular 
disorder that had its onset during service.  In the 
alternative, he maintains that he developed a cardiovascular 
disorder as a result of smoking tobacco during service.  

Service connection may be granted if a cardiovascular 
disorder was incurred or aggravated during the veteran's 
active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 
3.303.  Cardiovascular disease may be presumed to have been 
incurred in service if it is manifested to a degree of 10 
percent or more during the first post service year.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  If a 
condition noted during service is not shown to be chronic, 
continuity of symptoms sufficient to establish the chronic 
character of the condition after service must be present for 
an appropriate grant of service connection.  38 C.F.R. 
§ 3.303.  

The Board finds that the medical evidence is insufficient 
evidence to link a cardiovascular disorder to the veteran's 
service.  Service medical records show that the veteran was 
treated for smoke inhalation in September 1974.  It was noted 
that there was no smoke inhalation injury but the veteran was 
admitted to the hospital for observation.  In June 1976, the 
veteran complained of a 2-month history of radiating chest 
pain and shortness of breath.  The veteran reported a family 
history of coronary artery disease (CAD).  He reported that 
he smoked 1-1/2 pack of cigarettes per day.  Extensive 
cardiac diagnostic testing was performed.  The next month, 
the cardiologist commented that the probability of coronary 
artery disease could be excluded at the 95 percent competence 
level.  He thought the chest pain was probably related to 
smoking, such as broncho-spasm or a similar type of smooth 
muscle contraction.  The veteran was advised to discontinue 
smoking.  In November 1980, he received treatment for chest 
pain.  The diagnosis was costochondritis.

Post service private medical records dated in December 1991, 
reflect that the veteran developed unstable angina.  He 
reported that he was a reformed smoker since 1978.  Cardiac 
catheterization in January 1992, revealed right coronary 
artery stenosis and the veteran underwent angioplasty.  
Moderate stenosis of the left circumflex artery was also 
treated.  A second cardiac catheterization was performed in 
May 1992, which confirmed the earlier findings.   

The veteran underwent VA cardiac examination in January 1995.  
In an April 1995 addendum, the examiner reviewed the 
veteran's medical history and commented on the etiology of 
the cardiovascular disorder and concluded:

The patient's strong family history, 
continued use of tobacco, most certainly 
have predisposed him to arthrosclerosis.  
However, I do not feel that his condition 
is service related.  

In a statement dated in January 1999, the veteran's 
cardiologist, H.L. Bishop, reported:

I have been [the veteran's] cardiologist 
since 1992.  During this time we had 
discussed the causes of his heart 
condition on numerous occasions.  I 
understand that [the veteran] is retired 
from the U.S. Navy with over 20 years of 
service.  He also states that during his 
career he spent most of the time working 
around and on diesel engines and 
machinery and that he was exposed to 
heavy fumes, smoke, carbon dioxide, 
carbon monoxide, diesel odors, and diesel 
fuel spray.  He further states that on 
many occasions he was totally soaked in 
diesel fuel while working in engine 
rooms.  I also understand that [the 
veteran] had several episodes with his 
heart before retiring from the Navy.  I 
reviewed numerous medical records from 
the Navy and it is my opinion that his 
working conditions may have been a 
contributing factor to his present heart 
condition (coronary artery disease).   

In May 1999, the veteran underwent VA heart examination.  The 
examiner reported the veteran's medical history.   It was 
noted that in January 1999, the veteran underwent cardiac 
catheterization and coronary stent insertion of the 
circumflex artery.  In commenting on the etiology of the 
veteran's cardiovascular disease, the physician concluded:

The veteran's cardiovascular disease 
appears to be significantly related to 
his family history on his father's side.  
It is my opinion by history and this 
examination and reviewing his medical 
records that this family history seems to 
be the most significant factor in [the 
veteran's] heart disease.  It is much 
less likely that his coronary artery 
disease is related to tobacco or 
environmental agents during his military 
service.  

Because of the conflicting opinions, the Board requested a 
specialist's opinion.  In March 2001, a VA cardiology 
specialist, J.M. Hagar, M.D., reviewed the veteran's medical 
history and offered an opinion.  In reporting his conclusion, 
the physician commented:  

1.  Regarding fumes or smoke inhalation 
as a cause of CAD [coronary artery 
disease]:  There is no known relationship 
between hydrocarbon fumes or a single 
episode of smoke inhalation and the 
subsequent development of CAD in the 
medical literature.  The claim is 
speculative.  This contention is not 
supported.

2.  Regarding symptoms of chest pain in 
service:  The patients (sic) claim is 
well grounded, in that the symptoms of 
chest pain could reasonably be attributed 
to CAD.  This is because he had multiple 
risk factors for CAD, and his pretest 
(pre-treadmill) probability of having 
significant (obstructive) CAD was high.  
Even with negative test the probability 
that he could have had obstructive CAD 
not diagnosed on the study was reduced to 
about 5%, as the examiner correctly 
concluded.  It is therefore possible, but 
unlikely, that he in fact had significant 
obstructive CAD causing his chest pain at 
that time.

Arguing against that is the fact that a 
subsequent treadmill test was also 
negative with an excellent workload, and 
later endoscopy revealed esophagitis, to 
which his chest pain was attributed.  In 
addition, 15 years passed before overt 
CAD finally developed.  This would be 
very unlikely if his initial chest pains 
had been of cardiac origin.  In light of 
these findings, it is virtually certain 
that his chest pain in the service did 
not represent symptoms of CAD.

The result of this conclusion is also 
that there was no clinically evident CAD 
present in the service to have a nexus 
with his smoking.  If one defines CAD as 
clinically overt CAD.

3.  Regarding smoking as contributing to 
his development of CAD:  This issue is 
more complex.  The patient had numerous 
risk factors for CAD other than smoking, 
including high cholesterol and an 
extremely strong family history.  
Certainly these other factors constituted 
the majority of his total risk of 
developing CAD.  However, it would be 
incorrect to say that smoking did not 
contribute to his CAD.  Based upon our 
current understanding, there is no doubt 
that his smoking during military service 
contributed significantly to his 
subsequent development of overt CAD, by 
hastening its progression, the 
development of symptoms, or both.

Though it is very unlikely that he had 
obstructive CAD at the time he was 
evaluated during his military service, he 
certainly did have asymptomatic coronary 
atherosclerosis.  CAD begins in teen 
years in susceptible individuals but it 
is asymptomatic until significant 
coronary obstruction develops after many 
years.  The result of such an argument in 
this case would be that there is a 
disability (CAD), incurrence inservice of 
an asymptomatic form of CAD, and a link 
(smoking).

The weakness in this argument is not the 
link to smoking, but the incurrence of 
CAD in asymptomatic form during military 
service.  Such early CAD was not 
verifiable by any technique available at 
the time.  Thus although the argument 
remains biologically sound, there is a 
complete lack of findings and supporting 
evidence to confirm it.  Accepting such 
an argument would also logically dictate 
that VA compensate veterans for smoking-
related diseases that develop in the 
future, if they began smoking in the 
service.  That issue is out of the scope 
of this opinion, and final determination 
on this point must rest with the Board.

The record contains conflicting opinions as to the 
etiological relationship of the veteran's disability to his 
military service.  In Gabrielson v.  Brown, 7 Vet. App. 36, 
40 (1994), the Court has held that 

an [medical] opinion is only that, an 
opinion.  In an adversarial proceeding, 
such an opinion would have been subject 
to cross-examination on its factual 
underpinnings and its expert conclusions.  
The VA claims adjudication process is not 
adversarial, but the Board's statutory 
obligation under 38 U.S.C.A. § 7104(d)(1) 
to state 'the reasons or bases for [its] 
findings and conclusions' serves a 
function similar to that of cross-
examination in adversarial litigation.  
The [Board] cannot evade this statutory 
responsibility merely by adopting an 
[medical] opinion as its own...  [The 
Board is also required to] provide 
sufficient reasons or bases for its 
credibility and factual findings and 
conclusions, including its consideration 
of the benefit-of-the-doubt doctrine.  

After a review of the claims folder, the Board finds the 
statements of the veteran's private physician, Dr. Bishop, 
less than persuasive in light of the overall record. In 
essence, Dr. Bishop's conclusions were speculative in nature.  
The Court has made it clear that medical possibilities carry 
negligible probative weight.  In contrast, Dr. Hagar reviewed 
the pertinent medical evidence, thoroughly considered 
Dr. Bishop's theory, and rejected this possibility using both 
the record and reasoned medical principles.  Dr. Bishop's 
statements were speculative; he only raised a possibility.  
Because Dr. Bishop's statements do not contain any reference 
to supporting clinical evidence, I can accord them little, if 
any, weight.  The Board places greater weight on the reports 
of Dr. Hagar, due to his thorough review of the appellant's 
medical history, his discussion of the veteran's record, and 
his expertise.  See Sklar v. Brown, 5 Vet. App. 140, 146 
(1993); Willis v. Derwinski, 1 Vet. App. 66, 70 (1991).  

Concerning the requirement of inservice incurrence, as noted 
above, the medical evidence does not show evidence of CAD 
during military service.  As Dr. Hagar, pointed out, the 
veteran underwent extensive diagnostic cardiovascular testing 
during service and coronary artery disease was clearly ruled 
out as a diagnosis.  In regard to Dr. Bishop's comments 
regarding the possibility of the veteran's inservice working 
condition contributing to the development of CAD, Dr. Hagar 
pointed out that there is no known relationship between CAD 
and hydrocarbon fumes or single episode of smoke inhalation. 

Also, it cannot be presumed that the veteran's heart disease 
was incurred during his active military service.  The record 
does not show that his cardiovascular disease was manifested 
to a degree of 10 percent or more during the first post 
service year.  He underwent VA examinations in May 1983 and 
April 1985 and there were no cardiovascular defects then 
found.  

The Board notes that Dr. Bishop did not address the fact that 
numerous VA and private examinations failed to find any 
evidence of cardiovascular disease subsequent to service 
discharge.  In January 1988, during private hospitalization 
for numbness in the extremities, an electrocardiogram was 
performed; the results were negative.  Also, while 
hospitalized at a private institution in October 1989, an 
electrocardiogram was conducted; this was also considered 
within normal limits.  The earliest evidence documenting 
heart disease is private treatment records compiled in 
January 1992.  Cardiac catheterization revealed stenosis 
right coronary artery and the left circumflex artery and 
right coronary angioplasty was performed.  The Board finds it 
significant that there was an extended period of time, 
approximately 10 years, between service discharge and the 
showing of this disability.  Cf. Mense v. Derwinski, 1 Vet. 
App. 354 (1991) (veteran failed to provide evidence of 
continuity of symptomatology of low back condition).  

The veteran points out that he smoked during his military 
career and he claims that this was a cause of his heart 
disease.  As pointed out by Dr. Hagar, this may be a 
biologically sound argument but there is no competent medical 
evidence of record to support this proposition in this case.  
In summary, the evidence falls short in several areas and 
does not support a grant of service connection for a 
cardiovascular disorder.  As discussed above, the inservice 
symptoms did not result in a definitive diagnosis of a 
cardiovascular disorder.  Further, there is no probative 
evidence of cardiovascular disorder until approximately 10 
years subsequent to service discharge.  The Board finds that 
it would require excessive speculation to conclude that the 
veteran's cardiovascular disease had its onset during his 
military service.  Therefore, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for a cardiovascular disorder.


Increased Rating

The veteran contends that an increased rating for his sinus 
disorder is appropriate, as the manifestations are more 
severe and produce a greater degree of impairment than is 
reflected by the current rating.  He maintains that his 
sinusitis has resulted in headaches, post nasal drip and 
crusting. 

The veteran received treatment for sinusitis on occasions 
during service.  Post service private medical records show 
that in January 1987, a bilateral tonsillectomy and septal 
uvulopalatopharyngoplasty was preformed.  Based on inservice 
treatment, a March 1992 rating decision granted service 
connection for sinusitis and assigned a noncompensable 
evaluation under Diagnostic Code 6513, effective February 
1992.  A March 1998 rating decision increased the rating to 
10 percent disabling, effective October 7, 1996.  Even though 
the RO increased the schedular rating for the veteran's 
sinusitis during the appeal, the issue of entitlement to a 
higher rating remained on appeal, as the veteran had not 
indicated his desire to withdraw this issue.  See AB v. 
Brown, 6 Vet. App. 35 (1993).  The Board has also considered 
whether a "staged" rating is appropriate.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  

The Board notes that the rating criteria applicable to this 
Diagnostic Code have been revised.  Where a law or regulation 
changes after a claim is filed or reopened, but before the 
administrative or judicial appeals process has been 
concluded, the version of the law or regulation most 
favorable to the appellant must apply unless Congress or the 
Secretary provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  However, in a precedent opinion of the VA 
Office of the General Counsel, it was held that, when a 
provision of the VA rating schedule is amended while a claim 
for an increased rating under that provision is pending, the 
Board must determine whether the intervening change is more 
favorable to the veteran, and, if the amendment is more 
favorable, apply that provision to rate the disability for 
periods from and after the effective date of the regulatory 
change.  In addition, the Board must apply the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change. 
VAOPGCPREC 3-2000 (April 10, 2000); see also DeSousa v. 
Gober, 10 Vet. App. 461, 465-67 (1997).

The rating criteria used prior to October 7, 1996 under 38 
C.F.R. § 4.97, Diagnostic Code 6513, provided that chronic 
maxillary sinusitis with X-ray manifestations only, and with 
symptoms either mild or only occasional, warrants a 
noncompensable evaluation.  When moderate, with discharge or 
crusting or scabbing and infrequent headaches, a 10 percent 
evaluation is warranted.  Severe disability, with frequently 
incapacitating recurrences, severe and frequent headaches, 
purulent discharge or crusting reflecting purulence warrants 
a 30 percent evaluation; and postoperative, following radical 
operation, with chronic osteomyelitis requiring repeated 
curettage, or severe symptoms after repeated operations 
warrants a 50 percent evaluation.

Effective October 7, 1996 as printed in the Federal Register: 
September 5, 1996 (Volume 61, Number 173) the general rating 
criteria for sinusitis (Diagnostic Codes 6510 through 6514) 
are as follows: a noncompensable evaluation is warranted when 
sinusitis is detected by X-ray only; a 10 percent evaluation 
is warranted for one or two incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting; a 30 percent rating 
is warranted when there are three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six  weeks) antibiotic treatment, or; more than six 
non- incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting; a 50 percent rating is warranted following radical 
surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain and tenderness of 
the affected sinus, and purulent discharge or crusting after 
repeated surgeries.  A note following this section provides 
that an incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.


Prior to October 7, 1996

In the instant case, the Board finds that a thorough review 
of the evidence on file does not warrant a disability rating 
a compensable rating under the "old" version of Diagnostic 
Code 6513, prior to October 7, 1996.  The veteran testified 
in March 1993 that his sinus condition was manifested by 
sinus headaches and drainage.  The frequency of his headaches 
varied.  Concerning the etiology of his headaches, the 
objective clinical evidence of this period is not in total 
agreement as to the etiology of his headaches.  Private 
medical records relate that that in the past his headaches 
were attributed various causes including sinuses (October 
1989 and September 1991); cervical degenerative disease 
(April 1991), artery stenosis (April 1991), and valsalvae 
(April 1994).  Although the Board finds the veteran's 
testimony concerning the existence of his headaches to be 
credible, see Ashmore v. Derwinski, 1 Vet. App. 580, 583 
(1991), his testimony concerning the etiology of such 
headaches, i.e. whether they are due to sinusitis or to some 
other cause, is not probative as the issue of entitlement an 
increased disability rating.  Regardless, even considering 
the headaches, the medical evidence outlined below, shows 
that during this period of time, the veteran's sinusitis was 
manifested by mild or occasional symptoms.  

A review of the veteran's private physician clinical records 
including hospital and office notes shows that in January and 
February 1992, the veteran received antibiotic treatment for 
sinusitis.  Subsequent to treatment it was noted that his 
nasal turbinates were minimally swollen, not red and there 
was no drainage.  He was counseled on a headache disorder.  
He also received treatment for acute sinusitis in December 
1992.  

While the veteran received treatment for maxillary sinusitis 
in 1992 on two occasions, it is significant to note that the 
clinical records disclose that subsequent to 1992 his sinuses 
were considered normal.  Private records show that in March 
1994, the veteran complained of postnasal drip.  However, the 
examination including X-rays of the sinuses were within 
normal limits.  At the February 1995 VA examination, the 
veteran reported nasal and postnasal drip, particularly in 
the morning.  There were characteristic postoperative changes 
associated with uvulopalatopharyngoplasty.  Importantly, the 
nasopharynx, hypopharynx, and larynx were normal.  Therefore, 
based on review of the record, the Board finds that the 
evidence does not provide a basis for a compensable 
evaluation under the old criteria that considers moderate 
symptoms with discharge or crusting or scabbing and 
infrequent headaches.

October 7, 1996 to present

As noted above, the RO increased the veteran's disability 
evaluation to 10 percent disabling, effective October 7, 
1996.  In light of the evidence discussed below, the Board 
finds that since October 7, 1996, a evaluation of 30 percent 
under the "new" version of Diagnostic Code 6513, is 
warranted. 

The medical records of the veteran's private physician show 
treatment for sinusitis in April 1996.  He complained of 
coughing, congestion, ear pain, and sinus drainage.  He was 
prescribed E-mycin three times a day.

There are no records showing treatment for sinusitis in 1997.  

In January 1998, private medical records show that the 
veteran complained of left-sided pressure and drainage for 
several months.  There was edema of the nasal mucosa.  In 
February 1998, he underwent bilateral endoscopic anterior 
ethmoidectomies and bilateral endoscopic middle meatal 
osteoplasties.  

In October 1998, private records show treatment for 
sinusitis.  The examination disclosed erythematous and 
swollen, nasal turbinates.  There was crusty yellow exudate 
in the nasal passage.  The posterior pharyngeal wall was 
mildly injected.  He was prescribed Augmentin for 2 weeks.

Private medical records document treatment in January, April, 
June and August 1999.  In January 1999, there was facial 
puffiness and tenderness in the maxillary area.  There was 
massive edema of each turbinate with yellow exudate.  He was 
prescribed Augmentin for 2 weeks.

In April 1999, the veteran accompanied his spouse to the 
private physician's office for her medical care.  It was 
noted that the veteran had purulent sinus drainage.  He was 
given Zagam and Sudal.  

In June 1999, he complained of sinusitis.  The posterior wall 
was mildly injected.  There was mucoid production and 2+ 
swelling of each turbinate.  He was prescribed Augmentin for 
2 weeks. 

Medical notes dated in August 1999, show that the veteran was 
treated for "sinus."  There is no indication of the 
severity of his symptoms or medication received.  

In considering the new criteria, the evidence does not show 
that he would meet the requirement of three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment.  
While the record shows that he received antibiotic treatment, 
it has not been shown that his antibiotic treatment was 
prolonged, as defined by regulation.  The medical records 
show that in October 1998 as well as in January and June 
1999, he was prescribed antibiotics for 2 weeks only.  
Further, the sinus condition has not been described as 
incapacitating.

However, in considering whether there is evidence of six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting, the Board notes that the veteran testified in 
October 1996 that his sinus condition was manifested by sinus 
headaches, crusting, bleeding, nasal blockage and drainage.  
He felt that he was able to distinguish his sinus headaches 
and they occurred 30 to 40 times a year.  The veteran's 
private physician reported in a January 2000 statement that 
he may have provided additional treatment to the veteran for 
rhinitis and sinusitis when the veteran accompanied his 
spouse to the physician's office for her medical care.  He 
reported that he treated the veteran's spouse in September 
and November 1998, January through May 1999, and in October 
and December 1999.  He further indicated that treatment at 
that time would have consisted of steroidal nasal sprays or 
prolonged decongestants.  He also noted that his records had 
"likely not" documented the severity of the symptoms.  

In this case, it has not been objectively shown that the 
veteran has six non-incapacitating episodes per year as the 
record reflects only four documented episodes of sinusitis 
during 1999.  However, after consideration of all the 
evidence, including the private physician's statement, and 
the surgical procedures conducted in 1998, the Board finds 
that the veteran's manifestations more closely approximate a 
30 percent rating under the new criteria.  However, the 
findings do not support a rating higher than 30 percent, 
under either the old or new criteria, as there is no evidence 
of chronic osteomyelitis, severe symptoms or near constant 
sinusitis characterized by headaches, pain and tenderness of 
the affected sinus, purulent discharge or crusting after 
repeated surgeries.  Thus, the symptomatology required for a 
higher rating under Diagnostic Code 6513 are absent.

Extraschedular

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran, 
including the possibility of referral for the assignment of 
an extraschedular evaluation.  In exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities" is 
made.  38 C.F.R. § 3.321(b)(1) (2000).  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

In regards to industrial impairment, the veteran testified at 
his March 1993 personal hearing that he has or had a business 
in servicing trucks, trailers and RV's.  However, because of 
back problems he had to limit his participation in running 
the business.  He offered very little evidence concerning the 
effect of his sinusitis on his employment.  The record does 
not contain objective evidence that would indicate that his 
service-connected sinusitis has interfered with his 
employment to such an extent that he is entitled to 
extraschedular consideration.  Moreover, a review of the 
claims file does not show that this service-connected sinus 
disorder has resulted in hospitalization since 1998.  
Although the veteran has sought treatment for sinusitis on 
occasions, he has not been recently hospitalized for this 
disability.  Neither his statements nor the medical records 
indicate that the disability warrants the assignment of an 
extraschedular evaluation.


ORDER

Service connection for a cardiovascular disorder is denied.

The assignment of a compensable disability evaluation for 
sinusitis before October 7, 1996, is denied.

A disability evaluation of 30 percent for sinusitis since 
October 7, 1996, is granted, subject to the applicable laws 
and regulations governing the payment of monetary benefits.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 

